Citation Nr: 0803278	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to an increased evaluation for right leg 
sciatica, currently rated 20 percent disabling effective from 
August 25, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from August 1969 to May 1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits. In November 2003, the 
Board issued a decision which denied entitlement to service 
connection for both a skin disorder and migraine headaches.

The veteran appealed the Board's November 2003 denial to the 
Court of Appeals for Veterans Claims (CAVC).  In June 2005, 
the Secretary submitted a brief to the CAVC and the appellant 
submitted a brief in August 2005.  In October 2006, the CAVC 
issued an Order which remanded this case to the Board for 
further review.  Copies of the Secretary's and the 
appellant's briefs, and the CAVC Order, have been included in 
the claims folder.  The Board in March 2007 remanded the case 
consistent with the CAVC Order, and the RO undertook 
development as instructed by that Remand.  The case is now 
again before the Board for further appellate consideration.

The appeal also arises from a May 2005 rating action, in 
pertinent part denying an increased evaluation from the zero 
percent assigned for right leg sciatica.  In the course of 
appeal, by a December 2005 decision, the RO granted an 
increased evaluation for right leg sciatica to 20 percent 
disabling, effective from August 25, 2005.  

The issue of entitlement to an increased evaluation for right 
leg sciatica is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
the veteran with notice when any further action is required 
on his part.



FINDINGS OF FACT

1.  A current skin disorder did not develop in service, and 
is not otherwise related to service.  

2.  Clear and unmistakable evidence establishes that the 
veteran's migraine headaches existed prior to service and 
were not aggravated by service.  

3.  Migraine headaches did not increase in severity during 
service.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (herein, the RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if complete 
notice is not provided until after the initial adjudication, 
such a timing error can be cured by subsequent complete VCAA 
notice, followed by readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield; Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

In an April 2002 letter addressing issues here adjudicated, 
the RO informed the veteran of VA's duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claim.  This letter did satisfy all four 
notice requirements of the VCAA, and did address evidence 
required to support the veteran's claims for service 
connection for a skin disorder (listed as atopic dermatitis 
of the hands and face, pursuant to the veteran's 
characterization of the disorder on his April 2002 original 
claim) and migraine headaches.  The letter addressed VCAA 
notice and development assistance requirements.  It also 
informed what evidence VA would seek to provide and what 
evidence the veteran was expected to provide.  Also by these 
letter, the veteran was requested to submit pertinent 
clinical evidence in his possession, in furtherance of his 
claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the CAVC 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, although 
the April 2002 VCAA notice letter did not address the 
downstream issues of initial rating and effective date as 
pertinent to the appellant's claims, such errors are harmless 
because the appealed claims for service connection for a skin 
disorder and migraine headaches are here denied.  In 
addition, the veteran was afforded a March 2007 development 
letter which addressed the downstream issues of initial 
rating and effective date with regard to these two appealed 
claims for service connection, and that development letter 
was followed by an SSOC which reviewed the claims de novo.  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
April 2002 VCAA letter requested that the veteran advise of 
any VA and/or private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain those records.  It also requested evidence and 
information about treatment after service, in support of the 
claims.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran informed of 
no additional private medical sources of pertinent treatment 
for which he provided authorization to obtain those records.  
Hence, in that regard, the VCAA development assistance duty 
has been fulfilled.  The veteran did submit an opinion letter 
by a private treating physician, and that letter was duly 
associated with the claims folder and considered in support 
of the veteran's claims.  Neither that letter nor the veteran 
reported or alluded to additional treatment records pertinent 
to the appealed claims for service connection. 

All records received were associated with the claims folders, 
and the veteran was duly informed, including by the VCAA 
letter, the appealed July 2002 RO decision, a September 2002 
SOC, the March 2007 Board remand, and a June 2007 SSOC, of 
records obtained in furtherance of his claims, and thus by 
implication of records not obtained.  The veteran was 
adequately informed of the importance of obtaining all 
relevant records.  Neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence presenting a reasonable 
possibility of furthering the appealed claims.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran was also duly afforded official examinations 
addressing his claimed skin disorder and migraine headaches, 
in August 2002 and April 2007.  The Board finds that these 
examinations, taken together with the all the evidence of 
record, adequately addressed the claimed disabilities for 
purposes of the present adjudication.  

The veteran and his representative were afforded appropriate 
opportunity to address the claims, and did so by written 
submissions.  There is no indication that the veteran or his 
representative expressed a further desire to address his 
claims which has not been fulfilled.  

The Board is also satisfied that development requested in the 
March 2007 Board remand has been satisfactorily completed.  
See Stegall v. West, 11 Vet. App. 268 (1998).  This included 
obtaining a further VA examination to address the claims, and 
additional review of the claims by the RO with issuance of an 
SSOC, if the claims were not granted to the veteran's 
satisfaction by the RO.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that any error in a VCAA notice should 
be presumed prejudicial.  The claimant bears the burden of 
demonstrating such error.  VA then bears the burden of 
rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected because, 
for example, actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Here, the claimant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  Id.

In summary, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Claims for Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the new version of 38 C.F.R. § 3.304(b), noting 
that the amended regulation places a somewhat lesser burden 
upon the claimant and a greater burden on VA.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The CAVC has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Subsequently, the Federal Circuit explained the 
Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).


B.  Claim for Service Connection for a Skin Disorder

The veteran in July 2002 submitted copies of service medical 
records in his possession.  Original service medical records 
are unavailable.  The submitted service medical records 
document recurrent treatment for skin conditions.  

On his pre-induction examination reported dated in May 1969, 
no skin condition or history of a skin condition was 
reported.  Also dated in May 1969, the veteran completed a 
report of medical history in which he did not report any skin 
condition.  

In December 1969 the veteran was seen for complaints of a 
rash on both hands of one day duration and spreading to the 
arms.  Upon dermatology consultation, pruritic lesions of the 
fingers, anterior arms, and forehead were reported to be of 
three years duration.  The consulting practitioner assessed 
atopic dermatitis and treated the veteran for this condition.  
Upon follow up in January 1970 this diagnosis was continued.  

Over the course of a week in April 1973 the veteran was seen 
for skin conditions.  He was first observed with what were 
assessed as hives of the left and right forearms, and later 
assessed as urticaria related to reported grass exposure the 
day prior.  The following day a medical practitioner observed 
"splotchy areas on exposed parts of the body."  The 
practitioner diagnosed urticaria of the forearms and neck, 
while noting a history of eczema as well as recent exposure 
to weeds.  On the next day, the veteran was seen for a rash 
also affecting the side of the abdomen, with little 
improvement in the skin condition overall.  The practitioner 
noted that the condition "looks more like a rhus 
dermatitis."  Two days later, the same medical practitioner 
noted that there was "[n]ow [a] confluent erythematous 
eruption," and further noted that some areas "look like [a] 
target lesion."

The veteran's service separation examination report, date in 
May 1973, notes scaly patches in the scalp, but does not 
further address a skin condition.  

The Board judges there to be insufficient evidence to support 
pre-service existence of a skin condition to overcome the 
presumption of soundness for purposes of this decision.  
38 C.F.R. § 3.304.  Accordingly, the claim for service 
connection for a skin condition will be here addressed based 
on direct service connection, without consideration of 
aggravation in service.  38 C.F.R. § 3.303.  

The veteran here contends, in essence, that his in-service 
skin condition has persisted until the present time.  
However, he was afforded VA examinations in August 2002 and 
April 2007 where examiners concluded, in essence, that the 
veteran's current skin condition was unrelated to service.   

The August 2002 VA examiner observed that the veteran had a 
maculopapular rash of the cheeks and forehead which she 
suspected was rosacea, whereas service records showed a 
dermatitis of the hands, arms, and abdomen, as well as a 
documented urticaria-type rash.  This examining family nurse 
practitioner opined that the veteran's current rash was more 
consistent with rosacea than with the conditions documented 
in service.  

The examining family nurse practitioner in April 2007 
carefully reviewed the claims file and medical record, 
examined the veteran, and concluded that the veteran's 
current skin disorder was different from and unrelated to his 
skin disorder in service.  This examiner noted that in 
service the veteran's skin disorder was consistent with 
atopic dermatitis, with in-service manifestations 
characteristic of that disorder, primarily affecting the 
arms, hands, and scalp.  In contrast, the April 2007 examiner 
observed and diagnosed current rosacea, which, consistent 
with that condition, presented as erythema and flushing along 
the bilateral cheeks, forehead, and upper anterior chest 
wall.  The examiner concluded that the atopic dermatitis that 
was present in service had since resolved, with no current 
atopic dermatitis present.  She further concluded that the 
veteran's current rosacea was unrelated to his skin disorder 
in service.  

The veteran has presented a single medical statement by a 
treating physician, dated in February 2007, to support his 
skin disorder claim.  In that statement, the physician noted 
that the veteran currently has rosacea.  He stated that he 
had reviewed the veteran's military medical records, and 
opined that the veteran's rosacea developed in the military.  

There is a single recorded finding in service of a skin 
condition of the forehead, in December 1969, when pruritic 
lesions were then found not only on the forehead, but also on 
the fingers and anterior arms.  However, in-service treating 
medical practitioner did not diagnose rosacea, but rather 
atopic dermatitis, and the VA examiners in August 2002 and 
April 2007 also concluded that the veteran's skin condition 
in service was consistent with atopic dermatitis, not 
rosacea.  The April 2007 VA examiner specifically noted the 
December 1969 finding of skin lesions including of the 
forehead, but noted the rosacea was "manifested by erythemic 
flushing along the face and sometimes neck, with a waxing and 
waning quality, which symptoms were not present in the 
service medical records."  Rather, the April 2007 examiner 
noted that veteran's skin disorder as referenced in service 
had been of three years' duration with patches on areas 
primarily of the scalp, arms, and hands, which, again, was 
consistent with atopic dermatitis.  

The Board also notes the submitted lay statements by the 
veteran and friends or family, to the effect that the veteran 
had a skin condition on an ongoing basis since service.  
However, lay persons are not qualified to discern the 
differences between skin disorders, and the resolution of one 
skin disorder followed by the development of a distinct skin 
disorder, as the weight of the medical evidence indicates in 
this case, might thus readily pass unperceived or 
misperceived by the lay observer, howsoever closely or 
frequently he or she may be in contact with the veteran.  The 
veteran's contentions of such a link between a current skin 
disorder and service, as lay statements, are not cognizable 
to support the claim as to that medical question requiring 
medical expertise.  Espiritu; cf. Jandreau.  

While the February 2007 private medical statement purports to 
support the claim, that physician failed to note any clinical 
evidence to support the opinion provided.  While the 
physician stated, "It appears that his rosacea actually 
developed while he was in the military," the physician did 
not note any clinical evidence from service or proximate to 
service to support that opinion, instead merely noting that 
he had reviewed service medical records.  As discussed, VA 
examiners reviewed these service clinical records and found 
no rosacea present in service, and also found the veteran's 
current rosacea to be unrelated to any in-service skin 
disorder.  Hence, despite the private physician's purported 
review of service medical records, there is no indicated 
clinical evidence supportive of his opinion.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).   Accordingly, in the absence of 
supporting clinical evidence, the provided private medical 
opinion does not support the claim.  

Thus, with the August 2002 and April 2007 VA opinions in 
essence serving as the only cognizable evidence significantly 
weighing for or against the claim, and with both those 
opinions weighing against the veteran's current rosacea being 
related to service or an in-service skin disorder, the Board 
concludes that the preponderance of the evidence is against 
the claim, and the claim must therefore be denied.  38 C.F.R. 
§ 3.303.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Claim for Service Connection for Migraine Headaches

The veteran contends that service connection is warranted for 
migraine headaches.  

On his pre-induction examination report dated in May 1969, no 
migraine headaches or history of migraine headaches was 
reported.  Also dated in May 1969, the veteran completed a 
report of medical history in which he denied a history of 
frequent or severe headaches.  

A December 1970 treatment record notes the veteran's 
complaint of migraine headaches, and his report that he had 
them before entry into service, though with no migraines at 
all over the past two years.  The veteran reported that the 
headaches returned two weeks ago.  

Service medical records contain no further records of 
complaints or assessments of migraine headaches.  The 
veteran's service separation examination report, dated in May 
1973, did not note headaches.  

The veteran's separation report, DD Form 214N, reflects that 
he entered service at the age of 18.  The veteran stated at 
both his August 2002 and April 2007 VA examinations that he 
began having migraine headaches as a junior in high school, 
and that they persisted in service.  The August 2002 VA 
examiner noted that there were only two documented migraine 
headaches in the veteran's four years of military service, 
and thereby concluded that the veteran's migraine headaches 
began prior to service and were not aggravated by service.  

At the April 2007 examination, the veteran explained that he 
knew that he began having migraine headaches as a junior in 
high school because the symptoms were the same then as they 
were now.  He added that he had one or two of these headaches 
prior to service, then had them in service perhaps once every 
ten to twelve months, though he did not recall treatment in 
service.  He further reported that the headache pattern 
remained stable post service up until "a couple of years 
ago" when they increased in frequency, such that he now had 
them once every one to two months.  

The April 2007 VA examiner, based on a review of the 
veteran's self-reported medical history, review of the claims 
folder and clinical record, and evaluation of the veteran, 
assessed that the veteran's migraine headaches began prior to 
service and had no significant increase in frequency during 
service or post service, and thus presented an essentially 
stable migraine headache disorder up until recent years.  The 
examiner thereby concluded that the evidentiary record did 
not support permanent aggravation of migraine headaches in 
service.  

Here, the veteran's statements regarding onset of migraine 
headaches as a junior in high school may be accepted as 
cognizable to support those pre-service symptoms.  Jandreau.   
The veteran's statements both in service and upon VA 
examinations in August 2002 and April 2007, taken together 
with the VA examiners' assessments that indeed the veteran 
had migraine headaches prior to service with no increase in 
severity during service, constitutes clear and unmistakable 
evidence both that the migraine headaches existed prior to 
service and that they did not increase in severity during 
service, based on statements and documentation to the effect 
that they pre-existed service and did not increase in either 
frequency or severity in service.  The veteran provided a 
detailed account of the nature and frequency of  his migraine 
headaches prior to and during service, and the VA medical 
examiners carefully considered this in light of the entire 
record to conclude that the migraine headaches began prior to 
service and were not increased in severity during service.  
Thus, by this clear and unmistakable evidence the presumption 
of soundness upon entry into service is overcome.  38 C.F.R. 
§ 3.306(b)(1); Falzone; Harris; Jandreau; Buchanan.  

The record of clinical evidence of migraines in service, 
coupled with the veteran's reports of symptoms of migraine 
headaches prior to, during, and after service at the VA 
examinations in August 2002 and April 2007, and the VA 
examiners' interpretation of those symptoms, taken together, 
effectively solidifies the absence of increase in severity 
during service.  See Miller, 11 Vet. App. at 348; Harris, 203 
F. 3d. at 1351 ("While contemporaneous clinical evidence or 
recorded history may often be necessary to satisfy the heavy 
burden of rebutting the statutory presumption of soundness, 
we conclude that there is no absolute rule in the statute, 
the regulation, or the case law requiring such evidence 
before the presumption can be rebutted.").  The veteran's 
self-reported frequency of symptomatology prior to service 
and in service, with absence of increase in frequency or 
severity until recent years, of itself and as interpreted by 
VA examiners, constitutes clear and unmistakable evidence of 
the absence of increased severity in service.  

The veteran has provided a contrary medical opinion, dated in 
February 2007, by a treating physician.  That physician 
stated that he had reviewed the service medical records, and 
opined that while the veteran's migraine headaches existed 
prior to service, they "appear to have been aggravated by 
his military service."  However, the physician failed to 
present any clinical evidence to support this opinion of 
aggravation.  This contrasts with the VA examiners' reasoned 
assessment based on the evidence presented, that there was no 
increase in frequency or severity of his migraine headaches 
in service.  In short, there is no clinical evidence of 
record to support the private physician's conclusion that the 
veteran's migraine headaches increased in severity during 
service.   A medical opinion is inadequate when unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Accordingly, in the absence of supporting clinical 
evidence, the provided private medical opinion does not 
support the claim.  

The Board thus concludes that clear and unmistakable evidence 
here establishes the presence of migraine headaches prior to 
service and the absence of increase in severity during 
service, and hence the absence of aggravation in service, 
overcoming the presumption of soundness and also establishing 
that the veteran's migraine headaches were not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §  3.306.  The 
provided contrary medical evidence does not serve to weigh 
against these conclusions, as discussed.  Black.  
Accordingly, with the veteran's pre-service migraine 
headaches not having been aggravated in service, service 
connection for migraine headaches must be denied.  38 C.F.R. 
§§ 3.303, 3.306(b).  


ORDER

Service connection for a skin disorder is denied.

Service connection for migraine headaches is denied. 


REMAND

As noted, the veteran's appeal of a claim for an increased 
rating for a right leg sciatica originates from a May 2005 RO 
rating decision denying a compensable rating.  The veteran in 
May 2005 submitted a notice of disagreement (NOD) with that 
decision.  The RO in a December 2005 decision granted an 
increased evaluation for right leg sciatica to 20 percent, 
effective from August 25, 2005.  However, the RO failed to 
issue a statement of the case addressing this increased 
rating issue, and the veteran has not expressed satisfaction 
with the 20 percent rating assigned.  Where an NOD has been 
submitted, the veteran is entitled to an SOC.  38 C.F.R. § 
19.26.  The failure to issue an SOC is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995) 
and Manlincon v. West, , 12 Vet. App. 238 (1999).  See also 
38 C.F.R. § 19.9(a) (stipulating that, if correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction and specify the action to be 
undertaken).  

This is so even where an increased evaluation has been 
granted.  Because the increase granted did not constitute a 
full grant of the benefit sought, with a still higher 
disability evaluation for right leg sciatica remaining a 
possibility under the law, the increased rating issue 
remained in appellate status, requiring issuance of an SOC.  
AB v. Brown, 6 Vet. App. 35, 39 (1993); Godfrey, supra.  In 
addition, on remand, the RO should complete any additional 
development deemed necessary. 38 C.F.R. § 19.26 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Following any indicated 
development, the RO should prepare and 
furnish to the veteran and his 
representative an SOC, and afford him 
the opportunity to file a substantive 
appeal with regard to the issue of 
entitlement to an increased rating for 
right leg sciatica.

2.  If, and only if, a timely 
substantive appeal is filed to perfect 
an appeal, the case should be returned 
to the Board.  Without such action, the 
Board does not have jurisdiction of the 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


